DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues…
Watabe fails to disclose using cellulose that is crystalline and that the water soluble polymer is an anionic polysaccharide.
Applicant further argues that none of the other applied references make up for the deficiency of Watabe.
This is not found to be persuasive because…
Watabe disclose in ([0002]) teaches the use of microcrystalline cellulose (MCC) as an alternative type of a cellulose known in the art. With ([0003]) teaching that a type / brand of MCC is called Avicel. With ([0027]) providing an example that implements 15.8 parts Avicel. Further, ([0005]) teaches that the average particle size for the (finely divided) cellulose implemented is 8 microns or less, as such the cellulose is understood to be a crystalline particle. Regarding the implementation of an anionic polysaccharide, known anionic polysaccharide include examples such as pectin, xanthan gum, alginic acid, gum Arabic and other materials (Polysaccharide-Based Fibers & Composites, Ch. 4.1.2, Pg. 66 Anionic Polysaccharides, Wen and Oh 2014). Watabe teaching a variety of anionic polysaccharide on ([0011]), teaches implementation of water-soluble KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Accordingly, it is understood that Watabe teaches implementation of both a crystalline cellulose ([0027]) and an anionic polysaccharide ([0011]). 
This is unpersuasive because as explained above there was not found to be deficiency in Watabe.
                                                          Claim Interpretation
It should be noted that the claims make reference to preforming a preliminary calcination step, followed by further calcination on the ceramic green body molded article, It is understood from ([0074]) that preliminary calcination step is also referred to as a degreasing step. It is understood that this degreasing step is implemented to remove organics material and is equivalent of a binder removal step. Additionally, the further calcination step is being performed on the still ceramic green body molded article to obtain a ceramic molded article. As such this step is understood to be equivalent to a sintering step. Additionally, the claims make reference to a binding ratio%, This ratio percent is describe in further detail on {[0054J) of the specifications. Wherein the following formula is given: Binding ratio (%) = (Concentration (% by mass)  by mass) of the water--soluble polymer contained in the suspension) x 100. Noting, that the ratio reliant, on only on the water-soluble polymer concentrations.
                                                      Claim Objections
Claim 4 is objected to because of the following informalities:  
Currently, claim 4 is written Wherein the cellulose complex satisfies following requirement…It should read, Wherein the cellulose complex satisfies the following requirement
Appropriate correction is required.
                                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayoshi
Watabe (JPH-0,733,534A, hereinafter Watabe)
Regarding claim 1, 	
A method for producing a ceramic green body molded article, comprising: 
kneading cellulose and a water-soluble polymer to obtain a cellulose complex; 
raw material blending by kneading 100 parts by mass of a ceramic raw material 
with 0.1 to 20 parts by mass of the cellulose complex comprising cellulose and the water-soluble polymer to obtain a kneaded product; and 
molding the kneaded product, 
wherein a binding ratio of the water-soluble polymer in the cellulose complex is 50% by mass or more, 
wherein the cellulose is crystalline cellulose, and
wherein the water-soluble polymer is an anionic polysaccharide.
Watabe teaches the following:
- e.) {[0005]} teaches that according to the present invention relates to a method for producing a high-density ceramic molded body, which comprises adding parts by weight and kneading and molding. The method includes using a fine cellulose In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
([0002]) teaches the use of microcrystalline cellulose (MCC) as an alternative type of a cellulose known in the art. With ([0003]) teaching that a type / brand of MCC is called Avicel. With ([0027]) providing an example that implements 15.8 parts Avicel. Further, ([0005]) teaches that the average particle size for the (finely divided) cellulose implemented is 8 microns or less, as such the cellulose is understood to be a crystalline particle.
([0011]) teaches implementation of water-soluble polysaccharides such as gum and their derivatives, with some specific types mentioned these include xanthan gum, arabic gum (gum arabic), amongst others.
Regarding claim 2, 
Wherein the cellulose complex comprises 30 to 99 % by mass of the cellulose and 1 to 70% by mass of the water--soluble polymer.
Watabe teaches the following:
([0023]) teaches Example 2, wherein the process for making cellulose is described, wherein the cellulose cake-like product, this is assumed to be cellulose, has a water content of 60 % and cellulose content of 40 %. This is was further 
Regarding claim 4, 
Wherein the cellulose complex satisfies following requirement
 When viscosities of a water dispersion containing 1.0% by mass of the cellulose complex is measured at 25°C and 60°C, a viscosity ratio therebetween (the viscosity at 60°C / the viscosity at 25°C) is 0.70 or more.
Watabe teaches the following:
The limitation regarding the composition of the cellulose complex were addressed above in claim 1. Wherein the composition and its constituents was addressed. As such, it is understood that a property such as the viscosities for at the temperatures indicate would be in-built, to a cellulose complex that is the same. Consequently, the case law for substantially identical process and structure may be applied, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or In re Best, 195 USPQ 430,433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products, In re Best, 195 USPQ 430,433 (CCPA 1977).
B.) Claim(s) 6-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe, in view of Becker et al. (Debinding Processes, 2006, hereinafter Becker} and in further view of Wikipedia's Article on Sintering {Sintering, 2015, hereinafter WAOS)
Regarding Claim 6,
A method for producing a ceramic molded article, comprising: 
kneading cellulose and a water-soluble polymer to obtain a cellulose complex; 
raw material blending by kneading 100 parts by mass of a ceramic raw material 
with 0.1 to 20 parts by mass of the cellulose complex comprising cellulose and the water-soluble polymer to obtain a kneaded product; 
molding the kneaded product to obtain a ceramic green body molded article; and 
subjecting the ceramic green body molded article to drying and preliminary calcination, 
followed by further calcination to obtain a ceramic molded article, 
wherein a binding ratio of the water-soluble polymer in the cellulose complex is 50% by mass or more, 
wherein the cellulose is crystalline cellulose, and
wherein the water-soluble polymer is an anionic polysaccharide.
Watabe teaches the following:
- d.), & g.) {[0005]) teaches that according to the present invention, relates to a method for producing a high-density ceramic molded body, which comprises adding parts by weight and kneading and molding. The method includes using a fine cellulose that is added to the ceramic raw material powder in an amount of 0.1 to 20 per 100 parts by weight of the ceramic raw material powder. ([0011]) teaches molding aids include water-soluble polymers such as purulan, starch, xanthan gum, carrageenan, guagam, gatti gum, arabic gum, and locust bean. Water-soluble polysaccharides such as gum and their derivatives may be implemented. ([0012]) teaches types of water-soluble celluloses such as, carboxymethyl cellulose, hydroxypropyl cellulose, methyl cellulose and ethyl cellulose, waxes and surfactants may be used. The effect of the present invention is further improved by adding or two more kinds after combining them in advance. Highlighting, that the water soluble-polymer found in the cellulose complex of Watabe would have the same properties of the applicant, such as the binding ratio, when processed in the same fashion (for measuring a binding ratio) i.e., those described in ([0054]) of the applicant's specifications. Noting, that the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the claimed and prior art products are identical or  In re Best, 195 USPQ 430, 433 {CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 {CCPA 1977).
([0002]) teaches the use of microcrystalline cellulose (MCC) as an alternative type of a cellulose known in the art. With ([0003]) teaching that a type / brand of MCC is called Avicel. With ([0027]) providing an example that implements 15.8 parts Avicel. Further, ([0005]) teaches that the average particle size for the (finely divided) cellulose implemented is 8 microns or less, as such the cellulose is understood to be a crystalline particle.
([0011]) teaches implementation of water-soluble polysaccharides such as gum and their derivatives, with some specific types mentioned these include xanthan gum, arabic gum (gum arabic), amongst others.
Regarding Claim 7,
Wherein the cellulose complex comprises 30 to 99% by mass of the cellulose and 1 to 70% by mass of the water-soluble polymer.
Watabe teaches the following:
([0023]) teaches Example 2, wherein the process for making cellulose is described, wherein the cellulose cake-like product, this is assumed to be cellulose, has a water content of 60 % and cellulose content of 40 %. This is was further processed with a second cellulose (methylcellulose) solution treatment. After spray-drying to result in cellulose has a water content of 10 %. Noting, that a finely divided cellulose powder was obtained. ([0011]) teaches that a molding aid as used in the present invention refers to an additive having an effect of improving shape retention, fluidity improvement. ([0013]) teaches that the compounding is obtained by forming a homogenized slurry of fine cellulose and the above-mentioned molding aid simultaneously or individually with a wet mill or a high-pressure homogenizer, and then drying and pulverizing the slurry.
Regarding Claim 9,
Wherein the cellulose complex satisfies following requirement:
when viscosities of a water dispersion containing 1.0% by mass of the cellulose complex is measured at 25 °C and 60 °C, a viscosity ratio therebetween (the viscosity at 60 °C / the viscosity at 25 °C) is 0.70 or more.
Watabe teaches the following:
The limitation regarding the composition of the cellulose complex were addressed above in claim L Wherein the composition and its constituents was addressed, As such, it is understood that a properly such as the viscosities for at the temperatures indicate would be in-built, to a cellulose complex that is the In re Best, 195 USPQ 430,433 (CCPA 1977}, In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products, In re Best, 195 USPQ 430,433 (CCPA 1977).
                                                                Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715